DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 07/26/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL Reference #2 does not have a date of disclosure. Therefore, this reference has not been considered. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 25 is objected to because of the following informalities:  
In Claim 25, “determine at least a first motion made by the subject made by the subject” should read “determine at least a first motion made by the subject”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 9, filed 07/26/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 10, filed 07/26/2021, with respect to the rejection(s) of claim(s) 2, 3, 10-17, and 23 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the 
Applicant’s arguments, see page 10, filed 07/26/2021, with respect to the rejection(s) of claim(s) 25 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Sekeljic in view of Connor.
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.
The applicant has argued the rejection of Claim(s) 4 and 6-9 under 35 USC § 103.
With regards to the rejection of Claims 4 and 6-9, the applicant has noted that Dobyns recites that "multiple antennas are used to communicate a magnetic induction signal, magnetic induction diversity refers to the use of multiple orthogonal antennas that are directly connected to a single transceiver”. The applicant has also noted Dobyns discloses a spatially aware wireless node having multiple orthogonal antennas in the same location, and thus Sekeljic in view of Dobyns does not disclose, teach or suggest the subject matter of claim 4, which discloses a system comprising a single transmitter and multiple receivers. The examiner respectfully disagrees. Dobyns does disclose a particular system comprising multiple transmitters and a single receiver, which is different from the disclosed invention, but Dobyns also discloses the concept of spatial diversity in [0093], which is defined as “the use of multiple orthogonal antennas to transmit or receive a magnetic induction modulated signal configured to allow a received NFMI signal to be analyzed to determine a two dimensional or three dimensional spatial characteristic between the transmitter and receiver nodes in the spatially aware wireless network.” In other words, Dobyns teaches that a system can have multiple transmitters and a single receiver (which is what their system is designed as) or a single transmitter and multiple receivers (as disclosed by the applicant). Thus, Sekeljic in view of Dobyns at the very least suggests a system with a first electrically-conductive coil acting as a first transmitter of the system and generating a first magnetic flux when an electrical current is passed through the first electrically-conductive coil, a second electrically-conductive coil acting as a first receiver of the system inductively coupled to the first electrically-conductive coil, the 
The examiner accepts the applicant’s argument with respect to claim 4 regarding the silence of both Sekeljic and Dobyns on determining motion of a subject based upon flexion and rotation angles. However, upon further consideration, a new ground(s) of rejection is made over Sekeljic in view of Dobyns and Connor.
The examiner accepts the applicant’s argument with respect to claims 18-22 regarding the silence of both Sekeljic and Sackner on determining motion of a subject based upon flexion and rotation angles. However, upon further consideration, a new ground(s) of rejection is made over Sekeljic in view of Dobyns and Connor, and further in view of Sackner.
With regards to the rejection of Claims 21, the applicant has argued Sackner does not disclose or suggest that the inductive plethysmographic sensors are embedded in an accessory such as, e.g., a bracelet. The examiner acknowledges this argument, but the applicant’s arguments are not commensurate with scope of the claims. Under broadest reasonable interpretation, even in light of the specification, the word “accessory” (which, the Office notes, is not even found in the applicant’s specification) can be known in the art as any piece of clothing or item worn on the human body. However, to advance prosecution, the examiner has applied a new grounds of rejection for this claim in view of Sekeljic in view of Dobyns and Connor.
With regards to the rejection of Claim 22, the applicant has argued while the cited section of Sackner discloses integrating a copper wire in the elastic material during the weaving or knitting process, Sackner does not teach or suggest that the elastic material is woven or knitted with e-threads. The examiner respectfully disagrees. The applicant has failed to point out a distinct difference between a 
With regards to the rejection of Claims 24, the examiner has argued that Lee does not teach or suggest application of electrically-conductive coils for motion sensing or monitoring but instead teaches application of electrically-conductive coils for proximity sensing and thus, this reference is not relevant to the applicant’s invention because it is not in the same field. The examiner acknowledges this argument. However, upon further consideration, a new ground(s) of rejection is made over Sekeljic in view of Dobyns and Connor, and further in view of Watanabe.
The examiner accepts the applicant’s argument with respect to claim 24 regarding the silence of both Sekeljic and Dobyns on determining motion of a subject based upon flexion and rotation angles. However, upon further consideration, a new ground(s) of rejection is made over Sekeljic in view of Dobyns and Connor. 
With regards to the rejection of Claims 26, the examiner has argued that Lee does not teach or suggest application of electrically-conductive coils for determination of structural health. Furthermore, the applicant has argued that avoiding accidents that may damage the robot is not the same a determining the structural health of the robot. The examiner acknowledges this argument. However, the applicant’s arguments are not commensurate with scope of the claims. Under broadest reasonable interpretation, even in light of the specification, a robot, which is made of components used in structures such as metal, plastic, and glass, can be considered an artificially sentient structure. Avoiding damage to the robot can be considered preserving the health (or structural integrity) of the robot. Finally, the only mention of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-17, and 23 are rejected under 35 U.S.C. 103 as being anticipated by Sekeljic et al (U.S. Patent No. 2019/0101415, hereinafter Sekeljic) in view of Dobyns et al (U.S. Patent Application No. 2016/0191120, hereinafter Dobyns), and further in view of Connor et al (U.S. Patent Application No. 2018/0008196, hereinafter Connor).
Regarding Claim 4, Sekeljic discloses a system for monitoring body kinematics, comprising: 
a wearable coil configuration comprising at least first (Element 1320, Fig. 13) and second (Element 1340, Fig. 13) electrically- conductive coils adapted to be secured to a subject at first (“the transmitting sensor 1305 can be configured to be disposed about a first body segment”, [0053]) and second locations (“the…receiving sensor 1310 can be configured to be disposed about a second body 
at least a first measurement instrument (Element 1345, Fig. 13) configured to measure the first electrical current (“The current detector can determine the current…”, [0055]) or voltage (“The voltage detector can determine the open circuit voltage…”, [0055]) and to output a measurement signal (“1350 can be configured to acquire data…from the open circuit voltage detected by voltage detector 1345”, [0055]); and 
a processor (Elements 1350, 1315, and 1330, Fig. 13) configured to execute a motion monitoring algorithm (Step 1550, Fig. 15), wherein during execution of the motion monitoring algorithm, the processor processes at least the first measurement signal to determine at least a first motion made by the subject (“1360 can also determine an angular displacement as a function of the determined magnetic field coupling”, [0056]) based upon flexion (FIG. 3 illustrates sensing of bending angles through magnetic   field  coupling…”, [0046]) of the subject which are determined based upon the measured first electrical 
Sekeljic discloses the claimed invention except for expressly disclosing a third electrically-conductive coil adapted to be secured to the subject at a third 3Serial No.: 16/522,594Docket No.: 321501-1130location in a predetermined spatial relationship and orientation relative to the first and second electrically-conductive coils, the third electrically-conductive coil acting as a second receiver inductively coupled with the first electrically-conductive coil, the first magnetic flux inducing a second electrical current or voltage in the third electrically- conductive coil; and 
wherein the processor processes at least the first measurement signal to determine at least a first motion made by the subject based upon rotation angles.
However, Dobyns teaches the advantages of spatial diversity in the use of multiple antennas to transmit or receive a magnetic induction signal in order to better determine two or three-dimensional special characteristics between transmitting and receiving nodes in a spatially aware wireless network. ([0093]). Dobyns specifically defines spatial diversity in [0093], as “the use of multiple orthogonal antennas to transmit or receive a magnetic induction modulated signal configured to allow a received NFMI signal to be analyzed to determine a two dimensional or three dimensional spatial characteristic between the transmitter and receiver nodes in the spatially aware wireless network”. This provides rationale to create a system with a single transceiver and multiple receivers, as also explained above in the Office’s response to the applicant’s arguments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the spatial diversity teachings of Dobyns, and add a third electrically-conductive coil at a third 3Serial No.: 16/522,594Docket No.: 321501-1130location adapted to be secured to the subject in a predetermined spatial relationship and orientation relative to the first and second electrically-conductive coils, the third electrically-conductive coil acting as a second receiver inductively coupled with the first electrically-conductive coil, the first magnetic flux inducing a second electrical current or voltage in the third electrically- conductive coil, because this would add a second receiver to the system; the rationale for doing this is supported by Dobyns.

Regarding Claim 2, modified Sekeljic discloses
The system of claim 4, wherein the first and second electrically-conductive coils are adapted to be placed opposite one another relative to a joint of the subject (Fig. 3) such that use of the joint to move a portion of the subject's body that is coupled to the joint causes the position of the second electrically-conductive coil relative to the first electrically-conductive coil to change (see all pictures in Fig. 4), and wherein the change in relative position produces a change in the first electrical current or voltage induced in the second electrically-conductive coil by the first magnetic flux (“The intensity of the measured signal at the…loop Rx (The receiving loop) depends on the relative orientation of the transmitting and receiving loops as well as the distance between them”, [0045]).
Regarding Claim 3, modified Sekeljic discloses
The system of claim 2, wherein the first and second electrically-conductive coils are adapted to be placed approximately equidistant from the joint (Fig. 3).
Regarding Claim 6, modified Sekeljic discloses the system of claim 4. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein said at least a first measurement instrument is configured to measure the second electrical current or voltage and to output a second measurement signal. However, Dobyns teaches the advantages of spatial diversity in the use of multiple 
Regarding Claim 7, modified Sekeljic discloses the system of claim 6. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein during execution of the motion monitoring algorithm, the processor processes at least the first and second measurement signals to determine said at least a first motion made by the subject, wherein the flexion and rotation angles of the subject are determined based upon the measured first electrical current or voltage and the second electrical current or voltage. However, Dobyns teaches the advantages of spatial diversity in the use of multiple antennas to transmit or receive a magnetic induction signal in order to better determine two or three-dimensional special characteristics between transmitting and receiving nodes in a spatially aware wireless network. ([0093]), and Connor teaches the usefulness of determining the rotation angles of a subject ([0008]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the spatial diversity teachings of Dobyns and the rotation angle detection of Connor, to add wherein during execution of the motion monitoring algorithm, the processor processes at least the first and second measurement signals to determine said at least a first motion made by the subject, wherein the flexion and rotation angles of the subject are determined based upon the measured first electrical current or voltage and the second electrical current or voltage.
Regarding Claim 8, modified Sekeljic discloses the system of claim 4, wherein the third electrically-conductive coil acts as a second receiver of the system. 
Modified Sekeljic discloses the claimed invention except for expressly disclosing the system further comprising: a fourth electrically-conductive coil adapted to be secured to the subject at a fourth 
However, Dobyns teaches the advantages of spatial diversity in the use of multiple antennas to transmit or receive a magnetic induction signal in order to better determine two or three-dimensional special characteristics between transmitting and receiving nodes in a spatially aware wireless network. ([0093]). Dobyns specifically defines spatial diversity in [0093], as “the use of multiple orthogonal antennas to transmit or receive a magnetic induction modulated signal configured to allow a received NFMI signal to be analyzed to determine a two dimensional or three dimensional spatial characteristic between the transmitter and receiver nodes in the spatially aware wireless network”. This provides rationale to create a system with multiple transceivers and multiple receivers, as also explained above in the Office’s response to the applicant’s arguments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the spatial diversity teachings of Dobyns, to add a fourth electrically-conductive coil adapted to be secured to the subject in a predetermined spatial relationship and orientation relative to the first, second and third electrically-conductive coils, the fourth electrically-conductive coil acting as a second transmitter, the fourth electrically-conductive coil generating a second magnetic flux when a second electrical current passes through the fourth electrically-conductive coil, wherein the first and second magnetic fluxes induce second and third electrical currents or voltages, respectively, in the second and third electrically-conductive coils, respectively.
Regarding Claim 9, modified Sekeljic discloses the system of claim 8. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein said at least a first measurement instrument is configured to measure the second and third electrical currents or voltages induced in the 
However, Dobyns teaches the advantages of spatial diversity in the use of multiple antennas to transmit or receive a magnetic induction signal in order to better determine two or three-dimensional special characteristics between transmitting and receiving nodes in a spatially aware wireless network. ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the spatial diversity teachings of Dobyns, to add wherein said at least a first measurement instrument is configured to measure the second and third electrical currents or voltages induced in the second and third electrically-conductive coils, respectively, and to output third and fourth measurement signals, and wherein during execution of the motion monitoring algorithm, the processor processes at least the third and fourth measurement signals to determine said at least a first motion made by the subject.
Regarding Claim 10, modified Sekeljic discloses
The system of claim 4, wherein the first and second electrically-conductive coils are configured to resonate at an operating frequency of the wearable coil configuration (“coil parameters…can be optimized to achieve a particular performance at a self-resonant frequency”, [0052]).
Regarding Claim 11, modified Sekeljic discloses
The system of claim 10, wherein the first and second electrically-conductive coils have first and second capacitances (“by loading each coil with…capacitance values”, [0052]), respectively, that are preselected (“appropriately chosen”, [0052]) to ensure that the first and second electrically-conductive coils resonate at the operating frequency (“The resonance of the system can be controlled…”, [0052]).
Regarding Claim 12, modified Sekeljic teaches

Regarding Claim 13, modified Sekeljic teaches
The system of claim 4, wherein at least one of the first and second electrically- conductive coils is a single-turn electrically conductive coil (“one…coil 1320”, [0054]).
Regarding Claim 14, modified Sekeljic discloses
The system of claim 4, wherein at least one of the first and second electrically- conductive coils is a multiple-turn electrically conductive coil (“…or more coils 1320”, [0054]).
Regarding Claim 15, modified Sekeljic discloses
The system of claim 4, wherein at least one of the first and second electrically- conductive coils is a transverse coil (Fig. 3).
Regarding Claim 16, modified Sekeljic discloses
The system of claim 4, wherein at least one of the first and second electrically- conductive coils is a longitudinal coil (Fig. 10B, “the axis of the transmitting and receiving coils…coincide with the longitudinal axis of the removed simulation platform”, [0049]; Fig. 10B is a different embodiment than Fig. 13, but all embodiments in this disclosure are compatible, [0020]).
Regarding Claim 17, modified Sekeljic discloses
The system of claim 4, wherein at least one of the first and second electrically- conductive coils is a longitudinal coil and at least one of the first and second electrically- conductive coils is a transverse coil (Fig. 10B; Fig. 10B is a different embodiment than Fig. 13, but all embodiments in this disclosure are compatible, [0020]).
Regarding Claim 23, modified Sekeljic discloses
 The system of claim 4, wherein the subject is a human being (Fig. 1 shows the system being used on a human arm).

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sekeljic in view of Dobyns and Connor, and further in view of Sackner et al (U.S. Patent Application No. 2002/0032386, hereinafter Sackner).
Regarding Claim 18, modified Sekeljic discloses the system of claim 4.
Sekeljic discloses the claimed invention except for expressly disclosing wherein at least one of the first and second electrically- conductive coils is embedded in an item adapted to be worn by a subject. However, Sackner teaches a system wherein at least one of first and second electrically- conductive coils (Elements 25, Fig. 3) is embedded in an item adapted to be worn by a subject (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic with the clothing adaptation of Sackner, because embedding the system in a garment makes the system comfortable and unobtrusive to be worn for most activities of daily life, as taught by Sackner ([0025]).
Regarding Claim 19, modified Sekeljic discloses the system of claim 18. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein the item is an item of clothing. However, Sackner teaches wherein the item is an item of clothing (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic with the clothing adaptation of Sackner, because making the item an article of clothing makes the system comfortable and unobtrusive to be worn for most activities of daily life, as taught by Sackner ([0025]).
Regarding Claim 20, modified Sekeljic discloses the system of claim 19. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein the item of clothing is customized to a size of the subject. However, Sackner teaches wherein the item of clothing is customized to a size of the subject (“A final garment may then be tailored with a cut, fit, and sensor band location best suited for that individual”, [0162]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic with the customized clothing of 
Regarding Claim 21, modified Sekeljic teaches the system of claim 18, wherein the item is an accessory (“The first and second form factors can be, for example, a wrist band and an arm band, a watch and an arm band, a bracelet and an arm band.”, [0053]; the coils can be considered to be embedded in the form factors, [0053]). (It is noted by the examiner that since the applicant’s specification does not define what an accessory is, any piece of clothing or item worn on the human body is being interpreted as an accessory). 
Regarding Claim 22, modified Sekeljic discloses the system of claim 4. Sekeljic discloses the claimed invention except for expressly disclosing wherein at least one of the first and second electrically- conductive coils comprises an E-thread woven into an item adapted to be worn by a subject. However, Sackner discloses wherein at least one of the first and second electrically- conductive coils comprises an E-thread woven into an item (“More preferably, the bands may include a woven or knitted elastic material into which sinusoidally arranged copper wire is integrally included during the weaving or knitting process”, [0080]) adapted to be worn by a subject (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the E-thread of Sackner, because embedding the system in a garment makes the system comfortable and unobtrusive to be worn for most activities of daily life, as taught by Sackner ([0025]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sekeljic in view of Dobyns and Connor, and further in view of Non-Patent Literature (NPL) to Watanabe (“A new technique for monitoring the detailed behaviour of terrestrial animals: A case study with the domestic cat”, hereinafter Watanabe).
Regarding Claim 24, modified Sekeljic discloses the system of claim 4. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein the subject is a being other than a human being. However, Watanabe teaches that assessing the activity of undisturbed animals is necessary .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sekeljic in view of Connor.
Regarding Claim 25, Sekeljic discloses
A system for monitoring body kinematics of a subject, the system comprising: 
a wearable coil configuration comprising at least first (Element 1320, Fig. 13) and second (Element 1340, Fig. 13) electrically- conductive coils adapted to be secured to a subject in a predetermined spatial relationship and orientation relative to one another (“the transmitting sensor 1305 can be configured to be disposed about a first body segment, and the…receiving sensor 1310 can be configured to be disposed about a second body segment”, [0053]; Elements 1320 and 1340 are in elements 1305 and 1310, respectively; by being on predetermined body segments, the elements are in predetermined spatial relationship and orientation relative to one another), the first electrically-conductive coil acting as a first transmitter of the system (Element 1320 is part of transmitting element 1305) and generating a first magnetic flux (“…generates a magnetic field that radiates from the one or more coils”, [0054]) when a first electrical current is passed through the first electrically-conductive coil (“a current…flowing through the one or more coils…”, [0054]), the second electrically-conductive coil acting as a first receiver of the system (Element 1340 is part of receiving element 1310), the first magnetic flux inducing (“A portion of the magnetic field transmitted from one or more coils 1320…couples to the one or more coils 1340”, [0055]) a first electrical current (“the current induced in the one or more coils 1340 by the portion of the magnetic field that couples to the one or more coils 1340”, [0055]) or voltage (“the open voltage induced in the one or more coils 1340 by the portion of the magnetic field that couples to the one or more coils 1340”, [0055]) in the second electrically-conductive coil; 

a wireless transmitter configured to transmit a wireless signal comprising at least the first measurement signal to a remotely-located wireless receiver (Element 1365, Fig. 13) configured to recover the first measurement signal from the wireless signal (“The network interface 1355 of the receiving sensor 1310 and the network interface 1365 of the computing device 1315 can transfer data, instructions, control signals, and the like”, [0055]) and to provide the recovered first measurement signal to a processor (Elements 1360, Fig. 13) that is configured to execute a motion monitoring algorithm (Step 1550, Fig. 15) that processes the first measurement signal to determine at least a first motion made by the subject (“1360 can also determine an angular displacement as a function of the determined magnetic field coupling”, [0056]) based upon flexion (FIG. 3 illustrates sensing of bending angles through magnetic   field  coupling…”, [0046]) of the subject which are determined based upon the measured first electrical current (“The processing unit 1350 can be configured to acquire data related to the magnetic field coupling … from the current detected by the current detector”, [0055]) or voltage.
Sekeljic discloses the claimed invention except for expressly disclosing a motion monitoring algorithm that processes the first measurement signal to determine at least a first motion made by the subject based upon flexion and rotation angles of the subject which are determined based upon the measured first electrical current or voltaqe. However, Connor teaches a system of smart clothing wherein the processor (“data processor”, [0151]) processes at least a first measurement signal (“energy pathway”) to determine at least a first motion made by the subject (“rotation, torsion, and/or twisting of an arm (or leg)” based upon rotation angles ([0132]-[0135]), [0142]-[0143], [0162], [0202]). Connor also teaches that determining motion based on rotation angles (i.e. “twisting” in Connor) is useful for athletic training, sports performance analysis, motion capture for sports which involve extensive and/or complex .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sekeljic in view of Connor, and further in view of Non-Patent Literature (NPL) to Lee (“Dual-mode capacitive proximity sensor for robot application: Implementation of tactile and proximity sensing capability on a single polymer platform using shared electrodes”, hereinafter Lee).
Regarding Claim 26, Sekeljic discloses
A system for monitoring health of a structure, the system comprising: 
a wearable coil configuration comprising at least first (Element 1320, Fig. 13) and second (Element 1340, Fig. 13) electrically- conductive coils adapted to be secured to a subject in a predetermined spatial relationship and orientation relative to one another (“the transmitting sensor 1305 can be configured to be disposed about a first body segment, and the…receiving sensor 1310 can be configured to be disposed about a second body segment”, [0053]; Elements 1320 and 1340 are in elements 1305 and 1310, respectively; by being on predetermined body segments, the elements are in predetermined spatial relationship and orientation relative to one another), the first electrically-conductive coil acting as a first transmitter of the system (Element 1320 is part of transmitting element 1305) and generating a first magnetic flux (“…generates a magnetic field that radiates from the one or more coils”, [0054]) when a first electrical current is passed through the first electrically-conductive coil (“a current…flowing through the one or more coils…”, [0054]), the second electrically-conductive coil acting as a first receiver of the system (Element 1340 is part of receiving element 1310), the first magnetic flux inducing (“A portion of the magnetic field transmitted from one or more coils 1320…couples to the one or more coils 1340”, [0055]) a first electrical current (“the current induced in the one or more coils 1340 by the portion of the magnetic field that couples to the one or more coils 1340”, [0055]) or voltage (“the 
at least a first measurement instrument (Element 1345, Fig. 13) configured to measure the first electrical current (“The current detector can determine the current…”, [0055]) or voltage (“The voltage detector can determine the open circuit voltage…”, [0055]) and to output a first measurement signal (“1350 can be configured to acquire data…from the open circuit voltage detected by voltage detector 1345”, [0055]); and 
a processor (Elements 1350, 1315, and 1330, Fig. 13) configured to execute a motion monitoring algorithm (Step 1550, Fig. 15), wherein during execution of the motion monitoring algorithm, the processor processes at least the first measurement signal to determine at least a first motion made by the subject (“1360 can also determine an angular displacement as a function of the determined magnetic field coupling”, [0056]) based upon flexion (FIG. 3 illustrates sensing of bending angles through magnetic   field  coupling…”, [0046]) of the subject which are determined based upon the measured first electrical current (“The processing unit 1350 can be configured to acquire data related to the magnetic field coupling … from the current detected by the current detector”, [0055]) or voltage. 
Sekeljic discloses the claimed invention except for expressly disclosing the subject being a structure, and the processor processing at least the first measurement signal to determine a structural health of the structure, wherein during execution of the motion monitoring algorithm, the processor processes at least the first measurement signal to determine a structural health of the structure based upon rotation angles of the structure which are determined based upon the measured first electrical current or voltaqe. However, Lee teaches the subject being a structure (the subject in Lee is a robot, Introduction; as an artificial being, the robot is made of components used in structures such as metal, plastic, and glass), and the processor processing at least the first measurement signal to determine a structural health of the structure (“proximity information helps to prevent any possible accidental collisions”, Introduction; proximity information is also motion monitoring, and by alerting or preventing an accident form happening, gives information on the structural health of the robot). It would have been obvious to one of 
Connor teaches a system of smart clothing wherein the processor (“data processor”, [0151]) processes at least a first measurement signal (“energy pathway”) to determine at least a first motion made by the subject (“rotation, torsion, and/or twisting of an arm (or leg)” based upon rotation angles ([0132]-[0135]), [0142]-[0143], [0162], [0202]). Connor also teaches that determining motion based on rotation angles (i.e. “twisting” in Connor) is useful for motion capture which involves extensive and/or complex lower-body and/or upper-body motion ([0008]), which a robot has. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the processor of Sekeljic, programming to process at least the first measurement signal to determine at least a first motion made by the subject based upon rotation angles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Loeb et al (US 2007/0270722 Al), which discloses a signal transmitting and receiving system to track the position and orientation of limb segments in order to provide feedback information for the control of the limb movement.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791